         Case 1:18-cv-01148-TSC Document 69 Filed 09/07/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                     )
NOVENERGIA II – ENERGY &                             )
ENVIRONMENT (SCA),                                   )
                                                     )
                                                     )
                       Petitioner,                   )
                                                     )    Civil Action No. 1:18-cv-1148 (TSC)
               v.                                    )
                                                     )
THE KINGDOM OF SPAIN,                                )
                                                     )
                                                     )
                       Respondent.                   )
                                                     )

                                                     )
FORESIGHT LUXEMBOURG SOLAR 1                         )
S.À.R.L., et al.,                                    )
                                                     )
                                                     )
                       Petitioners,                  )
                                                     )    Civil Action No. 1:20-cv-925 (TSC)
               v.                                    )
                                                     )
THE KINGDOM OF SPAIN,                                )
                                                     )
                                                     )
                       Respondent.                   )
                                                     )


                    JOINT STATUS REPORT REGARDING
      SET ASIDE PROCEEDINGS PENDING IN THE SVEA COURT OF APPEAL

       Pursuant to the Court’s Order dated September 9, 2020, Petitioners Novenergia II – Energy

& Environment (SCA) (“Novenergia”), Foresight Luxembourg Solar 1 S.À.R.L., Foresight

Luxembourg Solar 2 S.À.R.L., Greentech Energy Systems A/S (now known as Athena

Investments A/S), GWM Renewable Energy I S.P.A., and GWM Renewable Energy II S.P.A. (the

last five hereinafter referred to, collectively, as the “Foresight Petitioners”), and Respondent the

Kingdom of Spain (“Spain”) submit this joint status report regarding the two separate proceedings




                                                 1
             Case 1:18-cv-01148-TSC Document 69 Filed 09/07/21 Page 2 of 4




brought by Spain in the Svea Court of Appeal in Sweden (“Svea Court”) to set aside each of the

two arbitral awards at issue in these actions.

        I.       Proceedings in Spain’s Action to Set Aside the Award in Novenergia

        In their April 5, 2021 Joint Status Report (ECF No. 64), Spain and Novenergia reported

that the Svea Court ordered the Novenergia set aside proceedings to be stayed pending the outcome

of proceedings before the Court of Justice of the European Union (“CJEU”). The proceedings

remain stayed and there are no updates to report.

        II.      Proceedings in Spain’s Action to Set Aside the Award in Foresight

        In their April 5, 2021 Joint Status Report (ECF No. 64), Spain and the Foresight Petitioners

reported that the Svea Court ordered the Foresight set aside proceedings to be stayed pending the

outcome of proceedings before the CJEU. The proceedings remain stayed and there are no updates

to report.




                                                 2
        Case 1:18-cv-01148-TSC Document 69 Filed 09/07/21 Page 3 of 4




Dated: September 7, 2021                       Respectfully submitted,

NOVENERGIA II – ENERGY &                       KINGDOM OF SPAIN
ENVIRONMENT (SCA)

By its attorneys,                              By its attorneys,

LATHAM & WATKINS LLP                           FOLEY HOAG LLP


/s/ Rebekah L. Soule                           /s/ Nicholas M. Renzler
Allen M. Gardner (D.C. Bar No. 456723)         Derek C. Smith (D.C. Bar No. 468674)
Rebekah Soule (D.C. Bar No. 1033203)           Lawrence H. Martin (D.C. Bar No. 476639)
555 11th Street, NW                            Nicholas M. Renzler (D.C. Bar No. 983359)
Washington, D.C. 20004                         Diana Tsutieva (D.C. Bar No. 1007818)
(202) 637-2200                                 1717 K Street, NW
allen.gardner@lw.com                           Washington, D.C. 20006
rebekah.soule@lw.com                           202-223-1200
                                               dcsmith@foleyhoag.com
                                               lmartin@foleyhoag.com
Lilia Vazova (pro hac vice)
                                               nrenzler@foleyhoag.com
885 Third Avenue                               dtsutieva@foleyhoag.com
New York, NY 10022
(212) 906-1200                                 Andrew Z. Schwartz
claudia.salomon@lw.com                            (D.D.C. Bar No. MA0017)
lilia.vazova@lw.com                            Andrew B. Loewenstein
                                                  (D.D.C. Bar No. MA0018)
Fernando Mantilla-Serrano (pro hac vice)       Seaport West
45, rue Saint-Dominique                        155 Seaport Boulevard
Paris 75007                                    Boston, MA 02210-2600
France                                         617-832-1000
+33 1 40 62 20 00                              aschwartz@foleyhoag.com
fernando.mantilla@lw.com                       aloewenstein@foleyhoag.com




                                           3
        Case 1:18-cv-01148-TSC Document 69 Filed 09/07/21 Page 4 of 4




FORESIGHT LUXEMBOURG SOLAR 1
S.À.R.L., FORESIGHT LUXEMBOURG
SOLAR 2 S.À.R.L., GREENTECH
ENERGY SYSTEMS A/S (NOW KNOWN
AS ATHENA INVESTMENTS A/S), GWM
RENEWABLE ENERGY I S.P.A., AND
GWM RENEWABLE ENERGY II

By their attorneys,

KING & SPALDING LLP
/s/ James E. Berger
James E. Berger (D.C. Bar 481408)
Charlene C. Sun (D.C. Bar 1027854)
1185 Avenue of the Americas
New York, NY 10036-4003
Tel: (212) 556-2100
Fax: (212) 556-2222
jberger@kslaw.com
csun@kslaw.com




                                      4
